Kush Bottles, Inc.

1800 Newport Circle, Santa Ana, CA










July 3, 2017







Mr. Jim McCormick




Dear Jim,




We are very pleased to offer you a position with KUSH BOTTLES, INC., a Nevada
corporation (the “Company”). Your employment is subject to the terms and
conditions set forth in this letter.




You will be hired as the full-time Chief Financial Officer, effective July 31,
2017. It is an exempt position. In your capacity as Chief Financial Officer, you
will perform duties and responsibilities that are reasonable and consistent with
such position as may be assigned to you from time to time. You will report
directly to the Chief Executive Officer. You agree to devote your full business
time attention and best efforts to the performance of your duties and to the
furtherance of the Company’s interests during your employment.




In consideration of your services, you will be paid a salary of $150,000 per
year, payable in accordance with the standard payroll practices of the Company
and subject to all withholdings and deductions as required by law. Furthermore,
for each full year of employment you complete with the Company, you will have
the opportunity to earn an annual bonus of up to $50,000, based on achievement
of annual target performance goals, as established by the Board of Directors or
Chief Executive Officer, in their sole and absolute discretion.




You will also receive up to $18,000 of reimbursement for relocation related
expenses. If you voluntarily terminate your employment with Kush Bottles or are
terminated for “Cause” prior to twelve (12) months from your hire date, you will
be required to reimburse the Company for all relocation expenses paid to you.




In addition, subject to the Company’s Board of Directors’ approval, you will be
granted a stock option to purchase six hundred thousand (600,000) shares of the
Company’s common stock. The option will vest in accordance with the following
three-year vesting schedule: 1/3 of the option shares will vest on the first
(1st) anniversary of your employment start date and the remaining 2/3 of the
option shares will vest ratably in equal monthly installments over the remaining
two (2) years. All terms and conditions of the stock option shall be governed by
the terms and conditions of the applicable option agreement, which you will be
required to sign. These terms include a “change in control” clause that would
accelerate the option vesting period.




If this offer is accepted and you begin employment with the Company, you will be
eligible to participate in any benefit plans and programs in effect from time to
time, including vacation/Paid Time Off (PTO), group medical and life insurance
and disability benefits, and other fringe benefits as are made available to
other similarly situated employees of the Company, in accordance with and
subject to the eligibility and other provisions of such plans and programs.











--------------------------------------------------------------------------------




You will be subject to all applicable employment and other policies of the
Company, as outlined in the Company’s employee handbook and elsewhere.




Your employment will be at-will, meaning that you or the Company may terminate
the employment relationship at any time, with or without cause, and with or
without notice.




This offer of employment is contingent upon the satisfactory completion of the
following requirements:




(a)

Verification of your right to work in the United States, as demonstrated by your
completion of the I-9 form upon hire and your submission of acceptable
documentation (as noted on the I-9 form) verifying your identity and work
authorization within three days of starting employment.




(b)

Your execution of the Company’s form of Employee Proprietary Information and
Inventions Agreement.




(c)

Satisfactory completion of a background investigation, reference checks and drug
screening.




This offer will be withdrawn if any of the above conditions are not satisfied.




By accepting this offer, you confirm that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as restrictions imposed by a current or
former employer. You also confirm that you will inform the Company about any
such restrictions and provide the Company with as much information about them as
possible, including any agreements between you and your current or former
employer describing such restrictions on your activities. You further confirm
that you will not remove or take any documents or proprietary data or materials
of any kind, electronic or otherwise, with you from your current or former
employer to the Company without written authorization from your current or
former employer. If you have any questions about the ownership of particular
documents or other information, discuss such questions with your former employer
before removing or copying the documents or information.




All of us at the Company are excited at the prospect of you joining our team. If
you have any questions about the above details, please call me immediately. If
you wish to accept this position, please sign below and return this letter
agreement to me within three business days. This offer is open for you to accept
until July 7th, 2017 at which time it will be deemed to be withdrawn.




I look forward to hearing from you.




Yours sincerely,

[f101002.gif] [f101002.gif]









